Citation Nr: 9918428	
Decision Date: 07/02/99    Archive Date: 07/15/99

DOCKET NO.  96-45 507A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUE

Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1970 to July 
1972.

This case comes to the Board of Veterans' Appeals (Board) 
from a February 1994 RO decision which, in pertinent part, 
denied service connection for headaches.  A personal hearing 
was held before an RO hearing officer in July 1997.  A 
hearing was conducted before a member of the Board in 
December 1998.

During the course of the appeal, the RO granted entitlement 
to non-service-connected pension benefits in an October 1997 
decision.  In a January 1998 decision, the RO assigned an 
earlier effective date for the grant of non-service-connected 
pension benefits, determined that new and material evidence 
had not been presented sufficient to reopen a claim for 
service connection for a bilateral knee disability, and 
denied service connection for decreased visual acuity and for 
arthritis of the lower extremities.  As the veteran has not 
appealed these determinations, the issues are not in 
appellate status and will not be addressed by the Board.  
38 U.S.C.A. § 7105 (West 1991).


FINDING OF FACT

The veteran has not submitted competent evidence to show a 
plausible claim for service connection for headaches.


CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim for service connection for headaches.  38 U.S.C.A. § 
5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Marine Corps from 
July 1970 to July 1972.

A review of the veteran's service medical records shows that 
in November 1971 he was treated in the emergency room; the 
examiner indicated that there was an accident report write-
up.  An  X-ray report dated that same day shows that the 
veteran was involved in a motor vehicle accident that morning 
and complained of an abrasion of the left elbow and low back 
pain.  X-ray studies of the left elbow, spine, and chest were 
performed.  There were no complaints and no diagnosis related 
to a head injury or headaches.

A May 1972 treatment note shows that the veteran complained 
of migraine headaches, and reported a post-occipital dull 
ache since the previous Saturday.  He reported no relief from 
Fiorinal; the examiner prescribed different medication.  A 
June 1972 optometry examination shows that the veteran 
reported occipital headaches while driving; new eyeglasses 
were prescribed.

On medical examination performed upon release from active 
duty in June 1972, the veteran's head and neurologic system 
were listed as normal.

In March 1993, the veteran submitted a claim for service 
connection for headaches, which he said began in 1970.

Post-service medical records are negative for headaches until 
an October 1993 VA examination.  At that examination the 
veteran reported a long history of alcohol and drug use, with 
none since the preceding year.  He said he had headaches 
periodically for many years.  A neurological examination was 
within normal limits; the diagnosis was likely tension 
headaches.

VA medical records dated from 1992 to 1996 reflect treatment 
for a variety of conditions.  The first post-service medical 
record showing treatment for headaches is dated in 1994.  A 
July 1994 treatment note shows that the veteran complained of 
severe headaches for the past 2 months.  He said he 
previously had headaches off and on but they were never so 
severe.  The diagnostic impression was tension headaches, and 
a computerized tomography (CT) scan was planned.
A CT scan of the head was performed in July 1994, at which 
time the veteran reported a persistent headache for 2 months.  
The diagnostic impression was a normal non-contrast CT scan 
of the head.  A December 1994 treatment note shows that the 
veteran reported a 2-year history of headaches; the diagnosis 
was chronic headache syndrome (tension).  A January 1995 
ophthalmology treatment note shows that the veteran said he 
had a migrating bilateral headache for 4 to 5 years.  An 
examination was performed, and the examiner indicated that no 
ophthalmologic cause was evident for the headaches.  A 
magnetic resonance imaging study was performed in October 
1995; the findings were normal.

By a letter dated in February 1995, R. Goldman, C.S.W., and 
H. S. Forster, M.D., both of the Postgraduate Center for 
Mental Health (PCMH), indicated that the veteran had been 
receiving psychotherapy since August 1994, and also had 
severe headaches and stomach pains.  By a letter dated in May 
1995, Dr. Forster indicated psychiatric diagnoses for the 
veteran, and noted that he suffered from chronic headaches.  
He also enclosed copies of clinical records showing treatment 
for a psychiatric disorder.

By a statement dated in March 1995, the veteran said that he 
had headaches during service, in boot camp in September 1970.  
He also stated that he currently had headaches.

By a statement dated in October 1996, the veteran reported 
that he received medical treatment at Kings County Hospital 
in approximately 1970 and from 1973 to 1976.

By a letter to Kings County Hospital dated in October 1996, 
the RO requested copies of medical records reflecting 
treatment of the veteran on or about 1970 and from 1973 to 
1976.

By letters dated in October 1996 and December 1996, a 
representative from Kings County Hospital stated that no 
records were available relating to the veteran.

By letters dated in October 1996, December 1996, and July 
1997, clinicians at PCMH noted the veteran continued to 
receive psychiatric treatment and had various coexisting 
ailments including recurrent headaches.

At a May 1997 VA neurological examination, the veteran 
reported that he first noticed headaches during service.  He 
said he ignored the headaches after separation from service 
due to his drug and alcohol use, but noticed them again for 
the past 5 years since he was detoxified.  The diagnosis was 
chronic tension headaches.

By a letter received in July 1997, the veteran's brother said 
that when the veteran was separated from service in July 
1972, he often complained of migraine headaches, and 
sometimes did not leave the house for weeks.  He stated that 
he took the veteran to Kings County Hospital on a few 
occasions in 1973 for a knee condition.  He stated that the 
veteran still complained of migraine headaches.

At a July 1997 RO hearing, the veteran reiterated many of his 
assertions.  He said that he began having a problem with 
headaches in 1970, during boot camp, and had no problems with 
headaches prior to military service.  He said the headaches 
were constant.  He reported that he was treated for the 
headaches during service and he was given aspirin.  He 
testified that he reported headaches upon separation from 
military service but he was not examined.  He said that he 
was treated for headaches at Kings County Hospital in 1973 
and was given medication.  He asserted that he had headaches 
ever since service.

By statements dated in June 1998, the veteran's 
representative asserted that the veteran incurred a bilateral 
knee injury and headaches in a jeep accident during service 
in 1971.

By a statement dated in June 1998, the veteran stated that in 
the spring of 1971, he was in a motor vehicle accident and 
was treated at the base hospital and released.  He asserted 
that his examination was not thorough.

At a December 1998 Board hearing, the veteran reiterated many 
of his assertions.  The veteran's representative stated that 
the veteran was injured in a motor vehicle accident in 1971, 
and was only treated for his knee and his back injuries 
because he was in shock and only reported his obvious 
injuries.  She stated that the veteran began having headaches 
some days after the accident, and treated himself with 
aspirin.  She said the veteran was not treated for headaches 
again until 1994.  She said he did not seek medical treatment 
prior to that time as he was unable to afford such treatment.  
The veteran testified that he was treated for headaches at 
the county hospital in 1972, after separation from service, 
but that records of such treatment were unavailable.

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303 (b).

The veteran claims service connection for headaches which he 
asserts were incurred during military service.  His claim 
presents the threshold question of whether he has met his 
initial burden of submitting evidence to show that his claim 
is well grounded, meaning plausible.  If he has not presented 
evidence that his claim is well grounded, there is no duty on 
the part of the VA to assist him with his claim, and the 
claim must be denied.  38 U.S.C.A. § 5107(a); Grivois v. 
Brown, 6 Vet. App. 136 (1994).  For the veteran's claim for 
service connection to be plausible or well grounded, it must 
be supported by competent evidence, not just allegations.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).

In order for a service connection claim to be well grounded, 
it must be supported by competent evidence of a current 
disability (medical evidence of a diagnosis), competent 
evidence of incurrence or aggravation of a disease or injury 
in service (medical evidence or, in some circumstances, lay 
evidence), and competent evidence showing causality between 
service and a current disability (medical evidence).  Caluza 
v. Brown, 7 Vet. App. 498 (1995); Grivois, supra; Grottveit 
v. Brown, 5 Vet. App. 91 (1993).

The service medical records from the veteran's period of 
active duty (1970-1972) show he sustained minor injuries in a 
motor vehicle accident in November 1971, but there was no 
indication of a head injury or headaches at that time.  He 
was seen on a couple of isolated occasions for headaches 
during service, in May and June 1972, and headaches were not 
noted at the June 1972 separation examination.  Service 
medical records doe not show a chronic headache disorder.

There are no medical records of headaches for more than 20 
years after service.  Tension headaches were noted at a 1993 
VA examination and have been treated since 1994, and the 
veteran has provided a varying history of when his current 
headaches first appeared.  The medical records do not link 
the current headache disorder with service as required for a 
well-grounded claim for service connection.  Caluza, supra.

The veteran and his representative have asserted that current 
headaches are the result of a motor vehicle accident or other 
incident of service, but, as laymen, they are not competent 
to render an opinion regarding diagnosis or etiology and 
their statements do not serve to make his claim well 
grounded.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Similarly, the veteran's self-reported lay history, 
transcribed in some of the post-service medical records, that 
his headaches began in service, does not constitute competent 
medical evidence of causality as required for a well-grounded 
claim.  LeShore v. Brown, 8 Vet. App. 406 (1996).

The veteran submitted a statement by his brother, to the 
effect that he recalled the veteran complaining of migraine 
headaches after separation from service.  Although the 
statement by the veteran's brother has been submitted in 
support of the assertion of a continuity of symptoms since 
service, it does not constitute the requisite competent 
medical evidence of causality, since the disability is of a 
type that requires medical expertise to demonstrate its 
existence and etiology.  Savage v. Gober, 10 Vet. App. 488 
(1997).

The veteran has not submitted competent medical evidence 
linking the current headaches with service, and without such 
evidence the claim for service connection is implausible and 
must be denied as not well grounded.  38 U.S.C.A. § 5107(a); 
Caluza, supra.


ORDER

Service connection for headaches is denied.


		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals



 

